               Case 1:18-cv-01833-CKK Document 13 Filed 10/29/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 ____________________________________
                                      )
 DAILY CALLER NEWS FOUNDATION,        )
                                      )
             Plaintiff,               )
                                      ) Civil Action No. 18-1833 (CKK)
       v.                             )
                                      )
 FEDERAL BUREAU OF                    )
 INVESTIGATION,                       )
                                      )
             Defendant.               )
 ____________________________________ )

                                      JOINT STATUS REPORT

          In accordance with the Court’s October 15, 2018, Order, the parties, Plaintiff Daily Caller

News Foundation, and Defendant Federal Bureau of Investigation, by and through undersigned

counsel, have conferred and hereby submit the following joint status report. The parties state as

follows:

          1.       This case is a civil action arising under the Freedom of Information Act, 5 U.S.C.

§ 522, as amended (“FOIA”), and stemming from a FOIA request submitted by Plaintiff to the

FBI on April 25, 2018. See ECF No. 1. Defendant filed its Answer on October 15, 2018. ECF

No. 11.

          2.       On or about September 17, 2018, the FBI sent to Plaintiff a letter notifying it that

the FBI denied its request for expedited processing. Within the letter, the FBI also notified

Plaintiff that it had located approximately 11,000 pages of potentially responsive records and

invited Plaintiff to reduce the scope of the request to potentially accelerate the processing time.
            Case 1:18-cv-01833-CKK Document 13 Filed 10/29/18 Page 2 of 3




       3.       The parties subsequently conferred in an attempt to reduce and narrow the scope

of the request and Plaintiff agreed to exclude certain types of draft work product and

memoranda. However, Defendant found that even after the scope was narrowed the number of

potentially responsive records remained at approximately 7,000 pages, well above the FBI’s

large que cutoff.

       4.       Accordingly, Defendant has notified Plaintiff that, due to workload and litigation

constraints, it intends to file a motion for an Open America stay. The parties conferred but were

unable to agree on a briefing schedule.

       5.       Defendant’s Position: Defendant notes that its main affiant, necessary to support

the stay motion, will be out of the office on pre-arranged leave from November 19-30, 2018, and

that agency counsel will be out of the office and unavailable from November 2-6, 2018. In

addition, undersigned counsel has a busy litigation schedule that includes current deadlines for

filing motions, oppositions, or reply briefs on November 2, 5, 13, 16, 21, 28, and 30, and

December 3, 4, 11, and 14, 2018. With these factors in mind, Defendant proposes the following

reasonable briefing schedule:

       December 7, 2018         Defendant’s Motion to Stay

       January 7, 2019          Plaintiff’s Opposition to Defendant’s Motion

       January 24, 2019         Defendant’s Reply to Plaintiff’s Opposition

       6.       Plaintiff’s Position: Plaintiff is a news media organization and has

requested access to records of immediate interest to the public. It therefore has an

interest in receiving the responsive records in this case as quickly as possible. Plaintiff

does not believe the issues involved in Defendant’s motion for an Open America stay to

be over complicated, nor do they warrant the extended delay that would result if




                                                  2
            Case 1:18-cv-01833-CKK Document 13 Filed 10/29/18 Page 3 of 3




Defendant’s proposed briefing schedule were adopted. Counsel for Plaintiff also has

deadlines and commitments in other cases, but it is willing to work over the upcoming

Thanksgiving holiday to resolve this matter in a reasonable amount of

time. Accordingly, Plaintiff proposes the following briefing scheduling:

       Defendant’s Motion to Stay due: November 21, 2018 (over 3 weeks from now)

       Plaintiff’s Opposition due: December 5, 2018 (2 weeks after the motion)

       Defendant’s Reply due: December 19, 2018 (2 weeks after the opposition)

       7.       The parties do not currently have a view on the necessity of a Vaughn Index, as

the Open America request will need to be resolved first before the parties can set a production

schedule.

Dated: October 29, 2018                      Respectfully submitted,

                                             /s/ Eric R. Bolinder
                                             Eric R. Bolinder, D.C. Bar #1028335
                                             Lee A. Steven, D.C. Bar #468543
                                             Cause of Action Institute
                                             1875 Eye St., NW, Ste. 800
                                             Washington, D.C. 20006
                                             202-470-2396
                                             Eric.Bolinder@causeofaction.org
                                             Counsel for Plaintiff

                                             JESSIE K. LIU, D.C. Bar #472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                      By:    /s/ Jason T. Cohen
                                             Jason T. Cohen, ME Bar #004465
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2523
                                             jason.cohen@usdoj.gov
                                             Counsel for Defendant



                                                3
